t c memo united_states tax_court claymont investments inc as successor_in_interest to new cci inc and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date f is a foreign_corporation p a u s subsidiary of f is a film processing company on its amended and federal_income_tax returns p claimed sec_165 i r c loss deductions relating to the alleged termination of three customer relationships in sec_1 a u k subsidiary of f lent big_number ie the equivalent of dollar_figure million to sec_2 a subsidiary of p in sec_2 and sec_3 ie another subsidiary of p entered into a note assumption_agreement which provided that sec_3 would assume sec_2’s obligations relating to the loan because of the favorable currency exchange rates ie between the dollar and the pound at the time of the assumption sec_2 could have repaid sec_1 with dollar_figure instead of dollar_figure million as a result sec_2 realized dollar_figure in foreign exchange gain when its obligations were assumed on its consolidated_return p reported the interest_expense paid_by sec_3 to sec_1 and deferred the foreign exchange gain relating to the intercompany_transaction between sec_2 and sec_3 r determined that p was not entitled to the sec_165 i r c loss deductions interest_expense_deduction or deferral of foreign exchange gain held p did not establish that it had a tax basi sec_1 in each of the three terminated relationships and thus is not entitled to deduct losses related to these relationships held further r’s sec_482 i r c adjustments relating to the intercompany_transaction are arbitrary and capricious held further the economic_substance_doctrine i sec_3 inapplicable held further pursuant to sec_1_1502-13 income tax regs p is entitled to defer foreign exchange gain relating to the intercompany_transaction between sec_2 and sec_3 william e bonano richard e nielsen and annie huang specially recognized for petitioners james p thurston kevin g croke and usha ravi for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioners’1 claimed losses relating to customer all references to petitioners are to claymont investments inc and its consolidated subsidiaries all references to petitioner are to claymont investments inc relationships are deductible pursuant to sec_165 petitioners’ arm’s-length loan may pursuant to sec_482 be recast as a new loan to reflect the interest rate at the time of the subsequent assumption of the arm’s-length loan and petitioners are allowed to defer recognizing foreign exchange gain relating to i the technicolor acquisition findings_of_fact carlton communications plc carlton a united kingdom uk corporation is the parent company of petitioner colorado acquisition corp and technicolor holdings ltd holdings petitioner and colorado acquisition corp are u s_corporations and holdings is a u k corporation carlton international corp cic and carlton international holdings inc cihi are wholly owned u s subsidiaries of petitioner on date the acquisition_date colorado acquisition corp acquired from the revlon group inc all the stock of technicolor holdings inc technicolor the partie sec_2 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure holdings was formerly known as colorado holdings ltd as a result of several internal reorganizations of carlton’s domestic subsidiaries during the years in issue petitioner acquired the stock of technicolor to the acquisition jointly elected pursuant to sec_338 to treat the acquisition of the stock as an asset acquisition at the time of the acquisition technicolor’s primary activities were film processing and videocassette duplication the film division provided film processing and related_services to major film studios the videocassette duplication division manufactured prerecorded videocassettes for home video and nontheatrical markets technicolor a leading film processing company had an experienced management team sophisticated equipment and proximity to the studios’ filming locations in addition personal relationships between technicolor’s and the major film studios’ executives facilitated client development and retention the film processing market was extremely competitive and major studios used their strong bargaining power to negotiate large up-front payments eg technicolor made a dollar_figure million payment to renew a contract with walt disney pictures volume discounts most-favored-nation provisions and other contractual concessions from film processing companies technicolor’s major competitors were deluxe laboratories inc most-favored-nation provisions ensured that a customer would get the same pricing as any other customer ordering the same volume of services deluxe metrocolor and cfi a division of republic pictures corp a the preacquisition review prior to the acquisition carlton hired coopers lybrand c l to value technicolor’s assets c l allocated pursuant to sec_1 b -2t temporary income_tax regs fed reg date in effect during dollar_figure of the proposed purchase_price to the basis of technicolor’s assets sec_1 b -2t temporary income_tax regs supra required that acquired assets be divided into four classes class_i_assets are cash and cash equivalents class_ii_assets are certain liquid tangible assets including readily marketable_securities class_iii_assets are all assets other than those in classes i ii and iv class_iv_assets are intangible assets ie in the nature of goodwill and going_concern_value not allocated to class i ii or iii the basis allocated to each successive class is based on the fair_market_value fmv of a company’s assets because there were no class i or ii assets c l allocated the basis attributable to technicolor’s assets first to class iii class iii consisted of technicolor’s tangible assets current_assets eg accounts_receivable investments in subsidiaries and amortizable intangibles c l then allocated the remaining basis to class iv b technicolor’s customer relationships in paramount pictures corp paramount a noncontractual customer of technicolor since entered into its first contract with technicolor under this contract technicolor received one-half of paramount’s film processing business in technicolor became paramount’s exclusive film processor in after the expiration of its contract with technicolor paramount entered into a contract with deluxe after paramount signed with deluxe it continued to do business with technicolor under an exception to an exclusivity provision ie a contractual provision in which a customer agrees to purchase a particular product or service from only one company in paramount’s contract with deluxe metro-goldwyn-mayer united artists mgm ua became a technicolor customer in in mgm ua split its film processing work between technicolor and deluxe and became a significant noncontractual customer of technicolor at the time of the acquisition technicolor did not have a film processing contract with mgm ua in addition the preacquisition review did not project revenues relating to mgm ua in mgm ua entered into a contract with deluxe but continued to do business with technicolor on date management co entertainment group inc mceg a newly formed independent film production company entered into a film processing contract with technicolor technicolor lent mceg dollar_figure million to induce mceg to enter into the contract because of concerns about mceg’s long-term viability technicolor secured the loan with video distribution royalty rights from four mceg films if the distribution royalties were insufficient mceg was obligated to repay the loan by date loan technicolor’s sales plan dated date for fiscal_year did not list mceg as a customer on date mceg was placed into involuntary bankruptcy and on date the u s bankruptcy court approved mceg’s chapter reorganization plan the successor entity mceg sterling inc did not continue doing business with technicolor c the asset valuation on date c l prepared a valuation report valuation that determined the fmv of technicolor’s assets for purposes of allocating the purchase_price to those assets c l divided the acquired assets into four classes discussed supra in section i a class iii included technicolor’s customer relationships c l determined the value of the relationships by computing the present_value of the net realizable earnings that these assets would generate over their remaining lives the remaining lives were determined by adding a 3-year projected extension to each relationship’s termination_date the remaining lives for the paramount mgm ua and mceg relationships were and dollar_figure years respectively beginning in technicolor claimed amortization deductions based on the values c l determined for the paramount mceg and mgm ua relationships petitioners on their tax_return deducted the remaining adjusted_basis of the paramount relationship similarly on their tax_return petitioners deducted the remaining adjusted bases of the mgm ua and mceg relationships d the closing_agreement during the examination of petitioners’ through returns respondent challenged the bases and lives ascribed to the relationships the parties resolved the valuation dispute under the intangibles settlement initiative program in a closing_agreement ie executed on date by petitioners and date by respondent the parties agreed to reduce the bases of the relationships by percent with no adjustment to the remaining lives as determined in the valuation in addition the parties agreed that the basis amounts allocated to the class iv nonamortizable intangible assets would be increased by dollar_figure e the goodwill valuation in a letter dated date valuation c l determined the value of film customer relationships acquired in the purchase of technicolor in preparing the valuation c l relied on the valuation and the preacquisition review c l determined a total value of the customer relationships using a capitalization of earnings approach it further determined that the appropriate earnings stream to a potential acquirer of these relationships would be the after-tax earnings generated by each relationship projected into perpetuity thus it assigned value to the portions of the relationships extending beyond the initial periods technicolor attributed to the relationships in both the and valuations c l used projected annual pretax earnings to value the paramount mceg and mgm ua customer relationships after it valued the customer relationships c l subtracted the value of the customer relationships ie as modified by the closing_agreement and determined that the values of the paramount mceg and mgm ua customer relationships were dollar_figure dollar_figure and dollar_figure respectively on date petitioners filed amended tax returns relating to fiscal years ending date and and claimed deductions based on the valuation on their amended_return for petitioners reported a dollar_figure loss deduction attributable to the alleged termination of the paramount relationship similarly on their amended_return relating to petitioners reported a dollar_figure loss the dollar_figure claimed loss contributed to a net_operating_loss that petitioners carried forward and deducted in the fiscal years ending date and deduction attributable to the alleged termination of the mceg relationship and a dollar_figure loss deduction attributable to the alleged termination of the mgm ua relationship ii loan assumption and foreign exchange gain deferral on date holdings and cic entered into a note purchase agreement holdings cic transaction the agreement provided that holdings would lend cic big_number ie the equivalent of dollar_figure million in exchange for a promissory note note the note had a 10-year term and required_interest payments calculated at an 5-percent rate compounded semi- annually and payable annually all principal and accrued and unpaid interest were due on date but the principal could be repaid at any time without penalty in carlton’s board_of directors decided to acquire rsa advertising ltd rsa and cinema media ltd a subsidiary of rsa a portion of this acquisition would be funded with funds from cihi on date cic and cihi entered into a note assumption_agreement cic cihi transaction this agreement provided that cic would pay cihi dollar_figure in exchange for cihi’s assumption of cic’s obligations to holdings the dollar_figure was the amount necessary to pay off the outstanding in a third amendment to petition petitioner in the alternative contends that the loss relating to mceg is properly deductible for the year ending date or with respect to mgm ua petitioner contends that the loss is properly deductible for the year ending date principal and accrued interest due on the note ie principal of big_number then equivalent to dollar_figure and accrued interest of dollar_figure the note assumption_agreement further provided that cic remained liable to holdings but had recourse against cihi if cihi defaulted cihi performed all of its duties pursuant to the terms of the agreement holdings was not a party to the agreement the dollar gained value relative to the pound from the date holdings and cic executed the note ie on date dollar_figure was equivalent to to the date cihi assumed the note from cic ie on date dollar_figure was equivalent to on the latter date cic realized a dollar_figure foreign exchange gain ie on date cic could have repaid the principal balance of big_number with dollar_figure rather than dollar_figure million petitioners on their consolidated_return which included cic and cihi reported the foreign exchange gain and pursuant to sec_1_1502-13 income_tax regs deferred recognition of the gain as an intercompany_transaction ie a transaction between corporations that are members of the same consolidated_group on date and date respondent issued notices of deficiency to petitioners relating to tax years ending date and and respectively and determined the following deficiencies in federal income taxes the taxable_year is no longer at issue deficiency dollar_figure big_number big_number big_number year in the date notice_of_deficiency respondent pursuant to sec_482 made adjustments to reflect the arm’s- length interest rate applicable at the time of the assumption and determined that petitioners should recognize the foreign exchange gain realized in on date the court granted the parties’ joint motion to consolidate docket nos ie relating to through and ie relating to for purposes of trial briefing and opinion in respondent’s amendment to answer in docket no filed date respondent asserted the economic_substance_doctrine as an alternative theory in support of his determination that the assumption_agreement between cic and cihi should be restructured petitioner’s principal_place_of_business was claymont delaware at the time the petition was filed opinion i the valuation of customer relationships sec_165 allows a deduction for a business loss sustained during a year where the loss is not_compensated_for_by_insurance_or_otherwise the amount of a deduction pursuant to sec_165 is limited to the taxpayer’s adjusted tax basis in the asset lost sec_165 petitioners contend that pursuant to sec_165 they are entitled to deduct the losses attributable to their customer relationships with paramount mgm ua and mceg because the relationships were irrevocably lost when paramount and mgm ua executed film processing contracts with deluxe and mceg went bankrupt respondent contends that petitioners have not accurately established their adjusted tax bases in the relationships petitioners’ expert determined that immediately prior to the technicolor acquisition the total value of the paramount mgm ua and mceg relationships was dollar_figure in determining the value of the relationships he assumed that each relationship would continue in perpetuity he asserted that his assumption was based on carlton’s expectation at the time of the acquisition and stated that it is reasonable and likely that carlton’s management in reviewing the acquisition would have assumed that the historical patterns of long-term client relationships would be expected to continue we disagree petitioners in accordance with their expert’s analysis reduced the value attributable to the paramount mgm ua and mceg customer relationships from dollar_figure dollar_figure and dollar_figure ie the amounts calculated in the valuation and claimed on petitioners’ amended and returns to dollar_figure dollar_figure and dollar_figure respectively in the 1980s the film processing industry became extremely competitive and studios were readily changing film processing companies and negotiating lower prices large up-front incentive payments and most-favored-nation provisions as a result technicolor was experiencing a high rate of client turnover in fact only of technicolor’ sec_12 major contractual customers in was a customer on the acquisition_date carlton’s expectation that mceg mgm ua and paramount would remain customers in perpetuity is unreasonable and not supported by the evidence with respect to mceg petitioners’ expectation is unreasonable because mceg did not prior to the acquisition_date have a contractual relationship with or generate any income for technicolor moreover mceg had no track record a dubious future and no film processing history with technicolor or any other film processing companies indeed technicolor had concerns about mceg’s long-term viability ie subsequently validated by mceg’s bankruptcy and required mceg to collateralize the loan thus petitioners failed to establish a value relating to the mceg relationship see rule a 507_us_546 similarly petitioners’ expectation that mgm ua and paramount would remain customers in perpetuity was unreasonable bernard cragg carlton’s finance director testified that at the time carlton agreed to the purchase_price of the acquisition he did not know exactly how long paramount or mgm ua would remain a customer and that carlton did not have detailed information relating to technicolor customers in addition with respect to mgm ua documents contemporaneous with the acquisition stated that technicolor’s relationship with mgm ua was uncertain for example the disclosure schedule to the stock purchase agreement and the preacquisition review stated that mgm ua is a company in a state of change technicolor has no written_agreement with mgm ua and it is unclear whether technicolor will receive any business from mgm ua at all in the future furthermore with respect to paramount although it had a history of doing business with technicolor at the time of the acquisition it had been a contractual customer for less than years at trial earl lestz president of paramount’s studio group testified that paramount never gave technicolor or carlton any reason to expect that paramount would remain a customer for any extended period of time mr lestz’s testimony the competitive nature of the film processing market and technicolor’s high client turnover rate before the acquisition establish that carlton’s expectation of a permanent relationship with paramount was not reasonable in short petitioners did not establish tax bases with respect to the customer relationships with mceg paramount and mgm ua see newark morning ledger co v united_states supra pincite 122_tc_224 moreover we are unable to ascribe to any of the relationships a limited useful_life of a specific duration cf capital blue cross subs v commissioner supra pincite accordingly we sustain respondent’s determinations disallowing petitioners’ claimed deductions ii tax consequences of the loan assumption respondent relying on sec_482 contends that the cic cihi transaction was not arm’s length and should be recast as a payment by cic of dollar_figure to holdings to fully extinguish its debt followed by a new loan from holdings to cihi in the same amount at the arm’s length rate of the exce sec_3_5 interest_paid by cihi to holdings should be disallowed as a deduction and deemed distributed by cihi to petitioner and by petitioner to carlton followed by a constructive contribution of this amount by carlton to holdings under sec_482 the commissioner has the authority to reallocate income among members of a controlled_group where a controlled taxpayer’s taxable_income is not equal to what it would have been had the taxpayer been dealing at arm’s length with an uncontrolled taxpayer sec_1_482-1 income_tax regs if the commissioner however abuses his discretion and makes a determination that is arbitrary capricious or unreasonable that determination will not be sustained see 102_tc_149 92_tc_525 affd 933_f2d_1084 2d cir a the applicability of sec_1_482-2 income_tax regs to the holdings cic transaction or cic cihi transaction sec_482 allows the commissioner to make adjustments to reflect an arm’s-length rate of interest where one member of a group of controlled entities makes a loan or advance or otherwise becomes a creditor of another member of such group and charges interest at a rate which is not equal to an arm’s length rate of interest sec_1_482-2 income_tax regs 69_tc_199 affd without published opinion 618_f2d_100 4th cir sec_1_482-1 income_tax regs broadly defines a transaction as any sale assignment lease license loan advance contribution or any other transfer of any interest in or a right to use any property or money because the holdings cic transaction was a loan and cic cihi transaction involved a transfer of an interest in or a right to use money both transactions meet that definition the holdings cic and cic cihi transactions however are separate transactions the cic cihi transaction was entered into years after the holdings cic transaction and there is no evidence that this transaction was under consideration at the time holdings lent the dollar_figure million to cic thus the holdings cic transaction and the cic cihi transaction must be analyzed separately see sec_1_482-1 income_tax regs stating transactions will be analyzed on a transaction by transaction basis unless such transactions taken as a whole are so interrelated that consideration of multiple transactions is the most reliable means of determining the arm’s length consideration for the controlled transactions holdings cic transaction in holdings lent big_number ie dollar_figure million to cic at an 5-percent interest rate both parties agree that at the time of the loan percent was an arm’s-length interest rate thus sec_1_482-2 income_tax regs is inapplicable to the holdings cic transaction cic cihi transaction cic and cihi petitioner’s subsidiaries are members of the same consolidated_group in cic and cihi executed an assumption_agreement in which cihi agreed to assume all of cic’s obligations pursuant to the note in exchange for dollar_figure both parties agree that at the time of the transfer cihi could have borrowed the dollar_figure at an arm’s-length rate of rather than the percent pursuant to the assumption_agreement if cihi failed to make any of its payments cic was entitled to seek legal recourse against cihi sec_1 a income_tax regs is applicable to the cic cihi transaction because cic became a creditor of cihi and the percent interest rate was not arm’s length del code ann tit sec_1301 and a creditor is defined as a person who has a right to payment respondent cites sec_1_482-1 and f ii income_tax regs as authority for restructuring the transfer between cic and cihi as a new loan between holdings and cihi sec_1_482-1 income_tax regs states the contractual terms agreed to in writing will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance greatest weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with the economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction respondent contends that the terms of the transaction are inconsistent with the transaction’s economic_substance respondent further contends that arm’s-length parties would not have entered into this transaction because the market rate of interest was percent at the time of the assumption as a result respondent recast the cic cihi transaction as a repayment by cic to holdings of the dollar_figure followed by a new loan from holdings to cihi at an 8-percent interest rate respondent further asserts that the exce sec_3_5 percent interest_paid to holdings by cihi must be redistributed as a deemed_distribution by cihi to petitioner and by petitioner to carlton followed by a constructive contribution of this amount by carlton to holdings we disagree for reasons set forth below first the interest rate holdings charged cic was arm’s length and as a result sec_1_482-2 income_tax regs is not applicable to the holdings cic transaction because the holdings cic and cic cihi transactions are separate transactions respondent may make reallocations only between cic and cihi respondent however seeks to consolidate and recast both transactions as a repayment of the loan between holdings and cic followed by a new loan between holdings and cihi thus triggering the recognition of foreign exchange gain by cic second respondent was not authorized pursuant to sec_1_482-1 income_tax regs to recast the holdings cic and cic cihi transactions because these transactions had economic_substance respondent does not contend that the holdings cic transaction lacked economic_substance moreover cic’s and cihi’s conduct established that the terms of their agreement were consistent with the economic_substance of the underlying transaction see sec_1_482-1 income_tax regs in carlton contemplated various financing options to acquire rsa and cinema media ltd one of those options was to fund a part of the acquisition internally with funds from cihi on date cic and cihi signed an assumption_agreement in which cic agreed to transfer dollar_figure to cihi in exchange for cihi’s assuming all of its obligations relating to the note subsequent to the agreement cic transferred the dollar_figure to cihi and cihi began making payments pursuant to the terms of the agreement although the note provided that the principal and accrued interest were not due until date cihi paid the note in full on date from date through date cihi performed all of its duties pursuant to the terms of the agreement had cihi not performed all of its duties cic had a legal right to enforce the terms of the agreement furthermore petitioners were aware that by delaying repayment of the note they could take advantage of the favorable fluctuations in the currency exchange rates ie the repayment amount could continue to decrease if the dollar strengthened relative to the pound petitioners raised and respondent failed to adequately refute these factors accordingly we conclude that the contractual terms were consistent with the economic_substance of the transaction finally because the transaction had economic_substance sec_1_482-1 income_tax regs prohibits respondent from restructuring the terms as if his alternative had been adopted by petitioners more specifically sec_1_482-1 income_tax regs provides the district_director will evaluate the results of a transaction as actually structured by the taxpayer unless its structure lacks economic_substance however the district_director may consider the alternatives available to the taxpayer in determining whether the terms of the controlled_transaction would be acceptable to an uncontrolled taxpayer faced with the same alternatives and operating under comparable circumstances in such cases the district_director may adjust the consideration charged in the controlled_transaction based on the cost or profit of an alternative as adjusted to account for material differences between the alternative and the controlled_transaction but will not restructure the transaction as if the alternative had been adopted by the taxpayer emphasis added while respondent was not authorized to restructure the transaction as if petitioners had adopted his proposed alternative he could have adjusted the terms of the cic cihi transaction eg reduced the interest rate id instead respondent seeks to collapse two separate transactions ie the holdings cic and cic cihi transactions which were years apart in execution and create a contractual relationship ie between holdings and cihi that never existed accordingly we conclude that respondent exceeded his sec_482 grant of authority and his determination is arbitrary and capricious b the economic_substance_doctrine is inapplicable in the alternative respondent contends that the economic_substance_doctrine is applicable because the transaction was structured solely to generate an inflated interest_deduction and defer recognition by petitioner of a currency exchange gain respondent further contends that the cic cihi transaction should be restructured because it had no objective economic consequences respondent concedes that his economic_substance contention is a new_matter and as a result he bears the burden_of_proof we conclude that respondent has failed to carry his burden and that the economic_substance_doctrine is inapplicable in determining whether the cic cihi transaction has sufficient economic_substance for tax purposes the court must consider both the objective economic_substance and the subjective business motivation behind the transaction see irs v cm holdings inc 301_f3d_96 3d cir if the transaction has no substance other than to create deductions it must be disregarded for tax purposes see 31_f3d_117 3d cir there is no credible_evidence that the holding cic and cic cihi transactions were designed solely for the reduction of taxes or that the above-market interest rate alone would have precluded an arm’s-length party from entering into a similar transaction indeed petitioners had independent and legitimate business purposes for the cic cihi transaction as previously discussed in section ii a carlton decided to fund a portion of the rsa and cinema media ltd acquisition with funds from cihi and wanted to delay repayment of the note to take advantage of the favorable fluctuations in the currency exchange rates respondent failed to adequately refute either purpose see 435_us_561 genuine multiple-party transactions with economic_substance compelled by business realities imbued with tax-independent considerations and shaped not solely by tax_avoidance features should be respected for tax purposes irs v cm holdings inc supra pincite c deferral of foreign exchange gain sec_1_1502-13 income_tax regs provides that members of a consolidated_group can generally defer the recognition of gain relating to intercompany_transactions until entering into a transaction with a nonmember in cic could have retired the note by paying dollar_figure to holdings upon repayment of the note cic would have recognized a dollar_figure foreign exchange gain ie on date cic could have repaid the principal balance of big_number with dollar_figure rather than dollar_figure million see sec_988 this gain however was deferred until as a result of the cic cihi transaction consistent with our holding respondent was not authorized pursuant to sec_482 or the economic_substance_doctrine to restructure the assumption as the repayment of the loan by cic a member of petitioner’s consolidated_group to holdings a nonmember followed by a new loan from holdings to cihi because there was an intercompany_transaction between cic and cihi pursuant to sec_1_1502-13 income_tax regs petitioners were entitled to the deferral of foreign exchange gain contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
